Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendment dated 10/21/21, Applicant amended claims 2, 5, 9, 12, and 17, canceled claims 2-3 and 18, and added new claims 22-26.  Claims 2, 5-6, 8-10, 12-14, 16-17, and 20-26 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for determination of search terms and the presentation of search results: receiving a first search result responsive to a first keyword extracted from the text at a first point in time of the video stream, and receiving a second search result responsive to a second keyword extracted from the text at a second point in time of the video stream, wherein the first keyword and the second keyword are searched within a database external to the video stream, and wherein the first keyword and the second keyword are each extracted by: extracting a plurality of search criteria from the streaming data; determining a plurality of relevance scores for the plurality of search criteria based on a user profile; and filtering out search criteria of the plurality of search criteria having a relevance score below a threshold relevance score.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for determination of search terms and the presentation of search results.


Responses to Applicant’s Remarks
	Regarding objection to claim 5 for antecedent basis of “the first criterion,” in view of amendments reciting “the first keyword,” this objection is withdrawn.  Regarding rejections under 35 U.S.C. 103 of claims 2, 5, 8, 12-14, 16-17, and 21 under 35 U.S.C. 103 by Siegemund in view of Smith, and of claims 6 and 20 by Siegemund and Smith in further view of Mayer, Applicant’s amendments overcome Siegemund’s, Smith’s and Mayer’s teachings, namely extracting search criteria and filtering out said search criteria having a relevance score below a threshold.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        12/23/21